  Case 1:20-cv-00500-PLM-SJB ECF No. 3 filed 06/04/20 PageID.54 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 PARIS LEE JENKINS #792331,
                                                      Hon. Paul L. Maloney
        Plaintiff,
                                                      Case No. 1:20-cv-500
 v.
                                                      ORDER TO PROCEED IN FORMA
 UNKNOWN SMITH, et al.,                               PAUPERIS WITH INITIAL FEE
                                                      DUE IN TWENTY-EIGHT DAYS
        Defendants.
 ________________________________/
       Plaintiff has sought leave to proceed in forma pauperis in compliance with 28

U.S.C. § 1915(a). The Court grants his motion. The Court must nevertheless require

payment of the entire filing fee in installments, in accordance with 28 U.S.C. § 1915(b)(1).

See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997); Hampton v. Hobbs,

106 F.3d 1281 (6th Cir. 1997). The civil action filing fee is $350.00 when leave to proceed

in forma pauperis is granted.      Any subsequent dismissal of Plaintiff’s case, even if

voluntary, does not negate Plaintiff’s responsibility to pay the fee. McGore, 114 F.3d at

607.

       Plaintiff must pay a portion of the $350.00 fee as an initial partial filing fee. The

initial partial filing fee is 20 percent of the greater of (a) the average monthly deposits to

the prisoner’s account; or (b) the average monthly balance in the prisoner’s account for

the six-month period immediately preceding the filing of the complaint. 28 U.S.C. §

1915(b)(1). In this case, the average monthly deposit is greater than the average monthly

balance. According to the certified copy of Plaintiff’s prison trust account statement,

Plaintiff had an average monthly deposit of $23.72. Twenty percent of Plaintiff’s average

monthly deposit is $4.74. Plaintiff shall remit $4.74 within 28 days of the date of this order
  Case 1:20-cv-00500-PLM-SJB ECF No. 3 filed 06/04/20 PageID.55 Page 2 of 4



to the address listed at the end of this order. The check or other form of payment shall

be payable to “Clerk, U.S. District Court” and must indicate the case number in which the

payment is made.

       After Plaintiff has paid the initial partial filing fee of $4.74, Plaintiff must also pay

the remaining amount of the filing fee through monthly payments of 20 percent of the

preceding month’s income credited to Plaintiff’s prison trust fund account. 28 U.S.C. §

1915(b)(2). These payments will be forwarded by the agency having custody of the

prisoner to the Clerk of this Court each time the amount in Plaintiff’s trust account exceeds

$10.00, until the filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2); McGore, 114

F.3d at 607; Hampton, 106 F.3d at 1284. The check or money order shall be payable to

“Clerk, U.S. District Court” and must indicate the case number in which the payment is

made. If the amount in Plaintiff’s account is $10.00 or less, no payment is required for

that month. Hampton, 106 F.3d at 1284-85.

       After Plaintiff has paid the initial partial filing fee, and before the case has been

served, the Court shall review the case pursuant to 28 U.S.C. §§ 1915(e), 1915A and/or

42 U.S.C. § 1997e(c)(1), as appropriate. After the Court reviews the case, the Court will

determine whether dismissal or service of process is appropriate, and will fashion an

order accordingly. Should the case be dismissed, voluntarily by Plaintiff or by the Court,

Plaintiff shall remain responsible for the filing fee. McGore, 114 F.3d at 607. Any

pleadings herein served by the United States Marshal shall be at the expense of the

United States government. All costs shall be reimbursed to the United States should

Plaintiff prevail.




                                               2
  Case 1:20-cv-00500-PLM-SJB ECF No. 3 filed 06/04/20 PageID.56 Page 3 of 4



       Once service of process has been ordered, Plaintiff shall serve upon Defendants,

or if an appearance has been entered by an attorney, upon the attorney, a copy of every

further pleading or other document submitted for consideration by the Court. Plaintiff shall

include with the original paper to be filed with the Clerk of the Court a certificate stating

the date a true and correct copy of any document was mailed to Defendants or the

attorney. Any paper received by a district judge or magistrate judge which has not been

filed with the Clerk or which fails to include a certificate of service will be disregarded by

the Court. Accordingly,

       IT IS ORDERED that leave to proceed in forma pauperis is granted and within 28

days hereof Plaintiff shall pay an initial partial filing fee of $4.74 to the Clerk of this Court.

Plaintiff’s failure to comply with this order may result in dismissal of this case

without prejudice.

       IT IS FURTHER ORDERED that the agency having custody of Plaintiff shall collect

the remainder of the filing fee. As outlined above, each month that the amount in Plaintiff’s

account exceeds $10.00, the agency shall collect 20 percent of the preceding month’s

income and remit that amount to the Clerk of this Court. The agency shall continue to

collect monthly payments from Plaintiff’s prisoner account until the entire remaining filing

fee is paid.

       Service of process will not be ordered until Plaintiff has complied with the payment

of the initial partial filing fee requirement of this order.


Date: June 4, 2020                                             /s/ Sally J. Berens
                                                               SALLY J. BERENS
                                                               U.S. Magistrate Judge




                                                 3
  Case 1:20-cv-00500-PLM-SJB ECF No. 3 filed 06/04/20 PageID.57 Page 4 of 4



SEND REMITTANCES TO:


Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503


All checks or other forms of payment shall be payable to “Clerk, U.S. District
Court.”




                                         4
